Citation Nr: 0817401	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  99-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-traumatic degenerative disc disease and 
osteoarthritis of the cervical spine.  

2.  Entitlement to an effective date prior to January 5, 
2007, for a service connection for right upper extremity 
radiculopathy secondary to post-traumatic degenerative disc 
disease and osteoarthritis of the cervical spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from November 1954 to 
January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran testified at a hearing at the RO in May 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Cervical spine disability

Service medical records show that the veteran was 
hospitalized in October 1957 for treatment of a right 
mandible fracture that resulted when the veteran tripped and 
fell striking his jaw on a stack of metal castings.  In 1997, 
the RO granted service connection for fracture of the right 
mandible.  

In a rating decision dated in June 2003, the RO granted 
service connection for post-traumatic degenerative disc 
disease and ostearthritis of the cervical spine with 
a 20 percent rating effective the date of receipt of the 
veteran's service connection claim in June 1997.  In the 
decision, the RO noted that the cervical spine disability was 
secondary to, or arose from the same accident as, the right 
mandible fracture for which service connection had been 
granted previously.  The veteran disagreed with the initial 
20 percent rating for the cervical spine disability, and he 
contends that his service-connected cervical spine disability 
should be rated as 60 percent disabling throughout the appeal 
period and that he should be awarded a total disability 
rating based on individual unemployability (TDIU) because of 
his cervical spine disability.  

During the course of the appeal, the veteran has had multiple 
VA examinations, and he has submitted statements from private 
physicians.  The veteran has objected repeatedly to the 
adequacy of VA examinations, and most recently he has 
asserted that a VA examination conducted in January 2007 was 
not adequate for rating.  The veteran points out that that 
although the physician reported ranges of motion of the 
cervical spine and mentioned pain, contrary to the VA 
Clinicians Guide, the physician did not specify at what point 
in the range of motion that pain began and ended.  The Board 
will request an additional VA examination so there may be a 
complete assessment of the current level of impairment 
associated with all aspects of the veteran's service-
connected cervical spine disability.  

Review of the record shows that the veteran has submitted 
letters and statements from private physicians related to his 
claim for a higher initial rating for his cervical spine 
disability and an earlier effective date for the grant of a 
separate compensable rating for right upper extremity 
radiculopathy.  In a document titled Interrogatories to 
Medical Professional dated in May 2001, M.G., M.D., reported 
that he first saw the veteran in June 1994 and that between 
June 1994 and May 2001 he had seen the veteran 6 times, and 
he proceeded to answer questions pertaining to the veteran's 
cervical spine disability.  In addition, in a similar 
document titled Interrogatories to Medical Professional dated 
in September 2001, W.O., M.D., reported that he first saw the 
veteran in December 2000 and that between December 2000 and 
September 2001 he had seen the veteran 3 times, and he also 
proceeded to answer questions pertaining to the veteran's 
cervical spine disability.  

In September 2003, as an enclosure to his notice of 
disagreement with the initial rating for his cervical spine 
disability, the veteran submitted a questionnaire completed 
by Dr. W.O. in which he indicated that the veteran had 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  At the December 2003 VA examination, the veteran, 
in his report of pain in the neck, shoulders, and right arm, 
said that Dr. M.G. had recommended bedrest one to two times 
per month lasting three to four days.  In addition, at the 
January 2007 VA examination, the veteran reported constant 
neck pain that traveled down his right arm.  The veteran said 
that he had to do complete bed rest for 2 to 3 hours a day as 
instructed to him by his physician to relieve his chronic 
fatigue and discomfort from his pain.  He said that he had 
been following up with Dr. W.O. and Dr. M.G. and that he had 
been seeing them since 2002 and up to the present.  

The claims file does not include office notes or other 
clinical records from either Dr. W.O. or Dr. M.G., and such 
records could provide documentation of the statements 
pertaining to incapacitating episodes associated with the 
veteran's service-connected cervical spine disability, and 
action should be taken to attempt to obtain those records.  
In this regard, the Board notes that the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
found at 38 C.F.R. § 4.71 states that for purposes of 
evaluations under Diagnostic Code 5243 (intervertebral disc 
syndrome), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

In addition to the foregoing, the Board notes that in a 
statement received at the RO in April 2005, the veteran said 
that his cervical spine condition had worsened and that on a 
daily basis he had to rest 2 to 3 hours by the afternoon due 
to the pain in his shoulder/neck.  He sated that he received 
treatment from an orthopedic surgeon, J.B., M.D., with 2 
injections into his shoulder in January 2005, and he said 
that Dr. J.B. advised him to start physical therapy three 
times a week for the persistent pain.  Action should be taken 
to attempt to obtain records from Dr. J.B. as well as records 
of any evaluation or treatment of the veteran by a physical 
therapist.  

Earlier effective date

In a rating decision dated March 2007, the RO awarded the 
veteran a separate 20 percent rating for radiculopathy of the 
right upper extremity effective January 5, 2007.  This was 
granted secondary to the veteran's service-connected 
disability of cervical spine disorder, diagnosed as post-
traumatic degenerative disc disease and osteoarthritis of the 
cervical spine, the rating for which is an issue now before 
the Board.  The RO referred to the assignment of the 
separate 20 percent rating for right upper extremity 
radiculopathy in a March 2007 supplemental statement of the 
case pertaining to issues then in appellate status, and, in a 
letter dated in June 2007, the RO provided the veteran a 
notice letter as to the award of the separate 20 percent 
rating effective January 5, 2007, and the letter included 
notice of his appellate rights.  

In January 2008, the RO notified the veteran that it had 
certified his appeal (pertaining to the initial rating for 
cervical spine disability and TDIU) to the Board and notified 
him that it was transferring his VA records to the Board.  In 
February 2008, the Board received a letter from the veteran's 
attorney in which the attorney stated that in December 2007 
the veteran filed a notice of disagreement with the 
March 2007 rating decision as to the effective date for the 
grant of service connection for right upper extremity 
radiculopathy.  The Board recognizes that the document to 
which the attorney referred is not currently in the claims 
file, but will, in any event, accept the statement received 
at the Board in February 2008 as a valid notice of 
disagreement with the January 5, 2007, effective date for the 
award of a separate rating for right upper extremity 
radiculopathy associated with the veteran's cervical spine 
disability.  This is appropriate because as of February 2008, 
the veteran had been notified that his claims file had been 
transferred to the Board.  See 38 C.F.R. § 20.300.  In light 
of the present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Prior to issuance of the statement of the case pertaining to 
entitlement to an effective date earlier than January 5, 
2007, for a separate rating for right upper extremity 
radiculopathy, the claim should be readjudicated with 
consideration of any additional evidence received as a result 
of requests for private treatment records and with 
consideration of the results of a June 2004 VA examination at 
which the diagnosis was degenerative disc disease, cervical, 
with some evidence of C6 and C7 radiculopathy in the right 
upper extremity secondary to cervical spondylosis and 
neuroforaminal changes.  

Clear and unmistakable error

In a rating decision dated in February 1997, the RO granted 
service connection for residuals of fracture of the right 
mandible and assigned a 0 percent rating under Diagnostic 
Code 9904, effective the date of receipt of the veteran's 
claim in October 1996.  The RO notified the veteran of its 
decision in early March 1997, and in mid-March 1997, the 
veteran filed a notice of disagreement with the 
noncompensable rating.  In late March 1997, the RO issued a 
statement of the case stating the issue was "service 
connection for fracture, right mandible."  In the body of 
the document, the RO outlined VA regulations pertaining to 
rating disabilities and the diagnostic code for malunion of 
the mandible.  The veteran did not respond to the March 1997 
statement of the case, which was sent to him in April 1997 
with instructions for filing a substantive appeal.  In 
addition, and under a different file number, the RO in a 
June 1997 rating decision again granted service connection 
for fracture of the right mandible and assigned a 
noncompensable rating under Diagnostic Code 9904.  The 
veteran did not file a notice of disagreement with that 
decision.  

As stated above, the RO rated the residuals of the right 
mandible fracture under 38 C.F.R. § 4.150 Diagnostic Code 
9904 in its February 1997 rating decision.  Then, as now, 
Diagnostic Code 9904 for malunion of the mandible included a 
note stating that a rating under that code was dependent upon 
degree of motion and relative loss of masticatory function.  
Then, as now, Diagnostic Code 9905 pertained to limitation of 
motion of the temporomandibular articulation and provided 
a 10 percent rating when inter-incisal range was from 31 to 
40 millimeters (mm).  38 C.F.R. § 4.150 Diagnostic Code 9905.  
The evidence of upon which the RO based its assignment of the 
0 percent rating was the report of a VA dental examination 
conducted in December 1996.  Review of that report shows that 
with respect to temporomandibular joint function, the 
examiner said that the veteran's maximum incisor opening was 
just under 40 mm.  As the veteran's maximum incisor opening 
was less than 40mm, this raises the issue of whether there 
was clear and unmistakable error in the February 1997 rating 
decision in the assignment of a 0 percent rating for the 
veteran's residuals of fracture of the right mandible.  

The combined rating of the veteran's service-connected 
disabilities, including consideration of ratings for 
disabilities resulting from a common etiology or a single 
accident, is a factor in the determination of entitlement to 
TDIU, which is an issue on appeal.  The issue of whether 
there was clear and unmistakable error (CUE) in the 
February 1997 rating decision at to the rating for residuals 
of fracture of the right mandible thus could affect the 
combined rating of the veteran's service-connected 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that where a decision on 
one issue would have a "significant impact" upon another, 
and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The CUE issue raised by the record must be 
considered first by the RO because it could affect the 
outcome of the TDIU issue certified on appeal, and the raised 
issue must be considered as inextricably intertwined.

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that the average person is unable to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, 
neither the veteran's non-service-connected disabilities nor 
his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to TDIU is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation (i.e., 
work that  is more than marginal, which permits the 
individual to earn a "living wage") consistent with his 
education and occupational  experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The Court also has held that the Board may not 
reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disability or disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995) citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  VAOPGCPREC 75-91.  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).  

The veteran's last employment was at Chevron Corporation 
where he worked from November 1989 to November 1994.  In a 
Job Requirements Statement dated in April 1995, Chevron 
Corporation stated the veteran's job title was material 
specialist.  The job description was utilization inspector in 
which the veteran oversaw sale of scrap and negotiated the 
sale of old equipment.  The company said the job involved 
operating a forklift, driving a truck, and moving and lifting 
equipment scraps.  The job was described as requiring 
standing and walking frequently, lifting and carrying as much 
as 50 pounds occasionally, and pushing and pulling up to 100 
pounds occasionally.  It also indicated the job required 
climbing stairs and ladders occasionally and frequently 
required stooping/bending, reaching high, low and level, and 
use of manual dexterity.  

On a Chevron Corporation Attending Physician's Statement of 
Disability dated in May 1995, a physician from Prairie 
Medical Group stated the veteran's diagnosis was spinal 
stenosis and coronary artery disease and that objective 
findings were shortness of breath and severe back pain.  The 
physician said the veteran was totally disabled from his job 
and from any other work.  On a Form SSA-831-U3, Disability 
Determination and Transmittal Sheet, dated in June 1995, the 
Social Security Administration stated the veteran's 
disability began in November 1994 and that his primary 
diagnosis was ischemic heart disease.  It did not list a 
secondary diagnosis.  

The veteran described his job at Chevron Corporation as 
requiring lifting up to 50 pounds frequently.  He stated that 
his job at Chevron involved the use of forklifts, trucks, and 
cranes and also involved using a variety of forms including 
invoices, inventory, receiving, shipping, issuing equipment 
to departments and monthly inventory reports.  The veteran 
described his job as receiving incoming merchandise, usually 
on palettes, by using a forklift and storing the merchandise 
for clerks to later stock in the proper place.  The veteran 
said he input all merchandise into a computer, did filing, 
and also ordered equipment and supplies for the entire 
refinery.  He sated that he had supervisory responsibilities 
consisting supervision of contractor personnel who were 
clerks in the storehouse.  

To qualify for a TDIU, it must be shown that because of his 
service-connected disabilities that the veteran is incapable 
of performing all forms of substantially gainful employment 
consistent with his education and employment background, not 
just his previous occupation.  In this regard, the veteran 
reports the highest grade of school he completed was the 11th 
grade and that he went to a business college from 1958 to 
1959.  

In order to facilitate its determination of whether the 
veteran's service-connected disabilities prevent more than 
marginal employment consistent with his education and 
employment background, the Board will request that the 
examiner who conducts the requested VA examination as to the 
severity of the veteran's service-connected cervical spine 
disability and right upper extremity radiculopathy provide an 
opinion addressing the effect of those service-connected 
disabilities on the veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify any physical therapist from 
whom he received evaluation or treatment 
for his cervical spine disability at any 
time during the appeal period, to include 
but not limited to physical therapy he 
received as recommended by J.B., M.D., in 
2005.  With appropriate authorization 
from the veteran, attempt to obtain as 
associate any physical therapy records 
identified by the veteran.  

In addition, and with appropriate release 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file private medical records for the 
veteran referred to in the body of the 
remand.  This includes but is not limited 
to:  examination reports, office notes, 
and reports of imaging studies from M.G., 
M.D., dated from June 1994 to the 
present; examination reports, office 
notes, and reports of imaging studies 
from W.O., M.D., dated from December 2000 
to the present; and examination reports, 
office notes, and reports of imaging 
studies from J.B., M.D, dated from 
January 2005 to the present.  All actions 
to obtain the requested records should be 
documented in the claims file.  

2.  Then, arrange for VA examination of 
the veteran to determine the severity of 
the veteran's service-connected cervical 
spine disability and the severity of his 
separately rated right upper extremity 
radiculopathy.  All indicated studies 
should be performed.  Cervical spine 
range of motion studies should be 
performed, and if the cervical spine is 
painful on motion, the examiner should 
state at what point in the range of 
motion pain begins and ends.  The 
examiner should address whether and to 
what extent there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with 
activity.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also determine the 
nature, extent, and severity of 
associated nerve impairment affecting the 
right upper extremity.  The examiner 
should determine which nerve groups are 
involved and characterize the overall 
neurological impairment in the right 
upper extremity as mild, moderate, 
moderately severe, or severe.  

The examiner should be requested to 
address whether and to what extent the 
veteran has incapacitating episodes due 
to his service-connected cervical spine 
disability, where an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bedrest and 
treatment by a physician.  

The examiner should be requested to 
review the claims file, including the 
records received from the Social Security 
Administration pertaining to the award of 
disability benefits.  These include, but 
are not limited to, the veteran's 
February 1995 description of his duties 
at his last job, which was at Chevron 
Corporation and ended in November 1994 
and an April 1995 statement from Chevron 
Corporation pertaining to the physical 
requirements of the job.  After review of 
the record and examination of the 
veteran, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the veteran's 
service-connected cervical spine 
disability and his separately rated 
radiculopathy of the right upper 
extremity render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment backgrounds.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.  

The claims file must be provided to the 
examiner.  

3.  Thereafter, adjudicate the issue of 
whetter there was clear and unmistakable 
error in the February 1997 rating 
decision in its denial of an initial 
compensable rating for residuals of 
fracture of the right mandible with 
consideration of whether there was proper 
application of the rating criteria of 
38 C.F.R. § 4.150, Diagnostic Codes 9904 
and 9905 as in effect at that time.  
Notify the veteran and his attorney of 
the decision and provide appropriate 
information pertaining to the veteran's 
appellate rights.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to an 
effective date earlier than 
January 5, 2007, for service connection 
for right upper extremity radiculopathy 
secondary to post-traumatic degenerative 
disc disease and osteoarthritis of the 
cervical spine.  If the claim remains 
denied, issue an appropriate statement of 
the case and notify the veteran and his 
attorney of the action necessary to 
perfect an appeal as to that issue.  

5.  In addition, and after completion of 
any other development indicated by the 
state of the record, readjudicate 
entitlement to an initial rating in 
excess of 20 percent for post-traumatic 
degenerative disc disease and 
osteoarthritis of the cervical spine with 
consideration of the possibility of 
"staged" ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Also readjudicate entitlement to 
TDIU and if the claim is not granted 
under 38 C.F.R. § 4.16(a), make an 
explicit determination as to whether the 
claim should be submitted to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration under the provisions of 
38 C.F.R. § 4.17(b) and take action as 
appropriate.  

If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case, and provide the 
veteran and his attorney an opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



